I agree that there must be a reversal, but I do not agree that judgment should be entered. This appeal brought to us an order for judgment made on an alternative motion for judgment non obstante or a new trial. Our reversal of the order for judgment leaves the motion for a new trial for disposition by the trial court. Parker v. Fryberger, 165 Minn. 374, 206 N.W. 716; Central Met. Bank v. Fidelity  C. Co. 159 Minn. 28, 198 N.W. 137; Kies v. Searles, 146 Minn. 359, 178 N.W. 811.
DIBELL, J. concurs in dissent. *Page 74